                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


DOROTHY GAIL COLLETT, ET AL.                                                CIVIL ACTION

VERSUS                                                                      NO. 19-11144
                                                                            C/W 19-12252

WEYERHAEUSER COMPANY, ET AL.                                                SECTION "L" (5)


                                     ORDER & REASONS

       Before the Court is Plaintiffs’ Motion to Modify Scheduling Order and to Extend

Deadlines. R. Doc. 53. Defendants oppose the motion. R. Docs. 58, 59, 61. Plaintiffs filed a reply.

R. Doc. 64. The Court now rules as follows.

         I.    BACKGROUND

       Plaintiffs Dorothy Gail Collett and Joshua Collett (“Plaintiffs”) brought suit against

Defendants Weyerhaeuser Company (“Weyerhaeuser”), Thornhill Forestry Service, Inc.

(“Thornhill”), and Lafayette Insurance Company (“Lafayette Insurance”) for damages they

allegedly sustained from chemical exposure at their residence. R. Doc. 24 at 1, 3; R. Doc. 46 at 2–

3. Specifically, Plaintiffs allege they were exposed to formaldehyde in the 1980s that left them

with severe immunological and autoimmune disorders and other health problems, causing them to

live in a highly controlled environment to control their symptoms. R. Doc. 24 at 2; R. Doc. 46 at

2–3. Because of this prior exposure and subsequent health problems, Plaintiff Dorothy Gail Collett

contends she has communicated regularly with the Louisiana Department of Transportation and

Development and Weyerhaeuser to have these entities avoid spraying chemicals in the vicinity of

her property. R. Doc. 24 at 2. Plaintiffs aver that for 23 years, the Louisiana Department of

Transportation has refrained from spraying within a two-mile radius of the Collett household, and



                                                    1
for over 18 years, the local Weyerhaeuser office also avoided spraying chemicals within two miles

of her property. R. Doc. 24 at 3; R. Doc. 46 at 2. However, Plaintiffs allege that on July 6, 2018,

without any warning, employees and/or contractors of Weyerhaeuser sprayed multiple chemicals

in close proximity to the Collett residence. R. Doc. 24 at 3; R. Doc. 46 at 3. Plaintiffs further

contend the Thornhill crew were approached to stop spraying the chemicals by various entities,

but they refused to do so, and the Thornhill crew returned again the following day and continued

spraying. R. Doc. 24 at 3; R. Doc. 46 at 3.

       Plaintiffs allege the spraying led to chemical exposure that caused multiple, devastating

illnesses to Plaintiff Dorothy Gail Collett and aggravated preexisting conditions in Plaintiff Joshua

Collett that have required medical treatment. R. Doc. 24 at 3; R. Doc. 46 at 3. Plaintiffs contend

Defendants’ acts and omissions amount to negligence, gross negligence, and violations of state

statutes and regulations. R. Doc. 24 at 4; R. Doc. 46 at 3–4. Plaintiffs assert they have suffered and

continue to suffer severe physical injury, mental anguish and financial loss, including the

following: (1) severe aggravation of immunological and allergic health problems; (2) fear of severe

and continuing injury, cancer and other ailments, including potential death, as a result of the

chemical exposure; (3) loss of enjoyment of life; (4) Plaintiff Dorothy Gail Collett’s displacement

from her home during a period of cleaning and decontamination of the property; (5) an increase in

past, present and future medical, living and rehabilitation expenses, and (6) other damages to be

proven at trial. R. Doc. 24 at 5; R. Doc. 46 at 4–5. Plaintiffs seek damages, a preliminary injunction

prohibiting spraying of chemicals within a 2-mile radius of the Collett property during the

pendency of this action, a permanent injunction prohibiting the spraying of chemicals within a 2-

mile radius of the Collett property, and court costs, expert witness fees, attorney’s fees and any

other costs. R. Doc. 24 at 6–7; R. Doc. 46 at 6.



                                                      2
       Weyerhaeuser denies the allegations and presents numerous affirmative defenses,

including but not limited to the following: Plaintiffs’ Petition fails to state a claim upon which

relief can be granted; Plaintiffs’ claims are barred by the applicable prescriptive periods or,

alternatively, by the doctrine of laches; any injuries or damages to Plaintiffs were caused or

contributed by independent, intervening or superseding acts or omissions of others for whose acts

Weyerhaeuser has no liability; any injuries or damages to Plaintiffs were caused, solely or in part,

by Plaintiffs’ own negligence or contributory negligence; Plaintiffs failed to exhaust administrative

remedies; Plaintiffs’ claims are barred by the doctrine of waiver and estoppel; and Plaintiffs failed

to mitigate damages. R. Docs. 30, 49. Thornhill also denies the allegations and presents numerous

affirmative defenses, including but not limited to the following: Plaintiffs’ claims are prescribed

and/or time barred; Plaintiffs’ damages are the result of pre-existing conditions and/or causes

unrelated to the incident(s) related to this litigation; Thornhill was not negligent and/or did not

breach any duty owed to Plaintiffs; and the incident(s) sued upon were caused due to the fault

and/or negligence of third parties. R. Doc. 19.

        II.    PRESENT MOTION

       Plaintiffs have filed a Motion to Modify Scheduling Order and to Extend Deadlines. R.

Doc. 53. Pursuant to the Court’s scheduling order, Plaintiffs’ expert reports are due by March 10,

2020, Defendants’ expert reports are due by April 9, 2020, witness and exhibit lists must be filed

by April 9, 2020, the deadline for discovery and trial depositions is May 11, 2020, the deadline to

file pretrial motions and motions in limine regarding experts is April 28, 2020, and the submission

date for pretrial motions is May 13, 2020. R. Doc. 26. Plaintiffs are now seeking to extend the

preceding dates as follows: Plaintiffs’ expert reports to be due by March 30, 2020, Defendants’

expert reports to be due by April 29, 2020, witness and exhibit lists to be filed by April 29, 2020,



                                                     3
the deadline for discovery and trial depositions to be extended to May 20, 2020, the deadline to

file pretrial motions and motions in limine regarding experts to be May 5, 2020, and the submission

date for pretrial motions to be May 20, 2020. R. Doc. 53. Defendants oppose this motion. R. Docs.

58, 59, 61.

       III.    LAW AND ANALYSIS

       Pursuant to Federal Rule of Civil Procedure 16, “[a] schedule may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. Pro. 16(b)(4). The good cause standard

requires showing “the deadlines cannot reasonably be met despite the diligence of the party

needing the extension.” S&W Enters., L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533,

535 (5th Cir. 2003) (internal quotation and citation omitted). In determining whether to amend a

scheduling order, a court must consider “‘(1) the explanation for the failure to [timely move for

leave to amend]; (2) the importance of the [amendment]; (3) potential prejudice in allowing the

[amendment]; and (4) the availability of a continuance to cure such prejudice.’” Id. at 536 (quoting

Reliance Ins. Co. v. La. Land & Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997)) (alterations in

original); Lester v. Exxon Mobil Corp., No. CV 14-1824, 2019 WL 4016325, at *2 (E.D. La. Aug.

26, 2019).

       Plaintiffs argue an extension is warranted because the depositions for a number of

Weyerhaeuser employees and state employees with the Louisiana Department of Agriculture and

Forestry are currently set for February 27 and 28, 2020, which is only ten days before the deadline

for Plaintiffs’ expert reports. R. Doc. 53-1 at 3. Plaintiffs note that by the time the deposition

transcripts are completed and provided to the experts, the experts will only have a few days to

complete a report, which makes the schedule “fundamentally unfair” to Plaintiffs. R. Doc. 53-1 at




                                                     4
3. Plaintiffs thus seek an amendment to the scheduling order to cure any prejudice that may arise

from the current schedule.

       The Court concludes that Plaintiffs have provided “good cause” to modify the scheduling

order and extend certain deadlines, as it appears that Plaintiffs have exerted ample effort to

schedule the necessary inspections and depositions with the various Defendants and their

employees. Plaintiffs’ counsel has exchanged numerous correspondences with Defense counsel in

an effort to schedule inspections and depositions. R. Docs. 58-2, 62-7, 62-8, 62-10, 62-12, 62-13.

These efforts can be construed as the “diligence” required to show good cause. See S&W Enters.,

315 F.3d at 535. Although Defendants argue Plaintiffs themselves caused the delay by providing

insufficient information, there is no evidence that this was an intentional withholding done in bad

faith. Moreover, to the extent Defendants do require more information about which experts are

involved and what information they are missing, Plaintiffs may cure this deficiency before the new

deadlines.

       The remaining factors elucidated by the Fifth Circuit to assess whether a scheduling order

should be amended further weigh towards the grant of an extension. S&W Enters., 315 F.3d at 536.

Plaintiffs’ experts will only have several days to complete their reports if the current scheduling

order is maintained and the potential prejudice to Defendants in allowing the amendment is offset

by the fact that the Court is likewise granting an extension for Defendants to submit their opposing

expert reports.

        IV.       CONCLUSION

       For the reasons stated above,

       IT IS ORDERED that Plaintiff’s Motion to Modify Scheduling Order and to Extend

Deadlines, R. Doc. 53, is GRANTED. The updated deadlines are as follows:



                                                     5
Plaintiffs’ expert report deadline – March 30, 2020;

Defendants’ expert report deadline – April 29, 2020;

Deadline for discovery and trial depositions – May 20, 2020;

Deadline to file pretrial motions and motions in limine regarding experts – May 5, 2020;

Submission date for pretrial motions – May 20, 2020.

All remaining deadlines remain in effective pursuant to the Court’s Scheduling Order.



New Orleans, Louisiana, this 20th day of February, 2020.



                                             __________________________________
                                             ELDON E. FALLON
                                             UNITED STATES DISTRICT JUDGE




                                            6
